t c memo united_states tax_court variety club tent no charities inc petitioner v commissioner of internal revenue respondent docket no filed date petitioner was incorporated in to raise funds for tax-exempt charitable organizations primarily those benefiting underprivileged children petitioner received a favorable ruling letter in much of petitioner’s fundraising consisted of operating bingo_games petitioner’s treasurer z and a member p were delegated to supervise and operate the bingo_games respectively z and p falsified records of the bingo_games operations and stole some of the proceeds in fiscal petitioner was indicted for violation of ohio statutes authorizing charities to conduct bingo_games petitioner paid an attorney to represent it and z in fiscal local law enforcement authorities brought a civil suit against petitioner z p and another on account of these bingo_games one attorney answered the complaint on behalf of all the defendants in fiscal petitioner issued a dollar_figure check to a tax-exempt charity for a specific project the charity decided not to engage in that project endorsed the check and gave it to p p then diverted the check instead of returning it to petitioner in fiscal and fiscal petitioner paid dollar_figure per bingo session rental for a bingo hall to a corporation in which z and p each held percent ownership interests in respondent revoked petitioner’s favorable ruling letter retroactive to the start of fiscal and determined deficiencies for fiscal and held z and p were insiders for purposes of the inurement provisions of sec_501 i r c and held further z’s and p’s theft of bingo proceeds was not an inurement of petitioner’s net_earnings held further petitioner’s fiscal payment to an attorney was not an inurement for purposes of determining petitioner’s status for fiscal held further petitioner’s fiscal payment to an attorney was an inurement to z an insider held further p’s diversion of the dollar_figure check was essentially a theft and not an inurement of petitioner’s net_earnings held further petitioner failed to prove that its dollar_figure per session rental payments for fiscal and were not excessive thus petitioner failed to prove that the payments were not inurements of petitioner’s net_earnings to z and p insiders held further respondent’s revocation of the favorable ruling letter back to the start of fiscal was not an abuse_of_discretion deborah j nicastro for petitioner katherine lee wambsgans for respondent memorandum findings_of_fact and opinion chabot judge respondent determined deficiencies in federal corporate_income_tax against petitioner as follows year1 deficiency dollar_figure big_number big_number taxable years ending september of each of the years in issue references in this opinion to petitioner’s fiscal years are to years ending on september of the indicated years after concession sec_1 the issues for decision are as follows whether any part of petitioner’s net_earnings inured to the benefit of private shareholders or individuals within the meaning of sec_501 petitioner does not dispute the correctness of respondent’s notice_of_deficiency calculations of the deficiency for any year as to which we hold petitioner was not tax-exempt at trial respondent contended that petitioner was not exempt because petitioner failed the statutory inurement test and also because petitioner failed the test of sec_1 c - c income_tax regs to the effect that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals on opening brief respondent notes the overlap between the two contentions and states that its argument is confined to private_inurement thereafter respondent deals only with the statutory inurement test we treat this as respondent’s abandonment of the regulatory operational_test unless indicated otherwise all section references are to sections of the internal_revenue_code of or the internal_revenue_code_of_1986 as in effect for the period of time referred to if the answer to issue is yes then whether the retroactive revocation of the favorable ruling letter was an abuse_of_discretion findings_of_fact some of the facts have been stipulated the stipulation and the stipulated exhibits are incorporated herein by this reference when the petition was filed in the instant case petitioner was an ohio not-for-profit corporation and its principal office was in cleveland ohio the variety club charities were founded in to raise money for disabled or handicapped children at the time of the trial there were about variety club tents chapters in the united_states australia france israel mexico and switzerland petitioner was incorporated in ohio on date variety club of northern ohio tent no hereinafter sometimes referred to as the club was originally formed in the late 1930’s in northern ohio to benefit handicapped and disadvantaged children the club is an ohio not-for-profit corporation petitioner was organized by the club for the specific purpose of raising funds from the general_public for various activities including the supporting of ohio boys town and other charities which deal primarily with underprivileged children as of the time of the trial in the instant case ohio boys town was an organization which respondent determined was exempt under sec_501 petitioner applied for a favorable charitable exemption ruling by an application dated date in this application petitioner represented that no part of its net_income would inure to the benefit of any private_shareholder_or_individual to this application petitioner attached a copy of its articles of incorporation which provide in pertinent part as follows third this corporation petitioner is organized exclusively for charitable religious educational and scientific purposes including for such purposes the making of distributions to organizations that qualify as exempt_organizations under sec_501 of the internal_revenue_code of as amended fifth no part of the net earning of the corporation shall inure to the benefit of or be distributable to its members trustees officers or other private persons except that the corporation shall be authorized and empowered to pay reasonable_compensation for services rendered and to make payments and distributions in furtherance of the purposes set forth in article third hereof petitioner’s articles of incorporation also provide as follows with regard to petitioner’s indemnifying its officials for legal expenses ninth a the corporation petitioner shall indemnify a trustee officer_or_employee or a former trustee officer_or_employee or any person who is serving or has served at its request as a trustee director officer_or_employee of another corporation whether nonprofit or for profit against expenses actually and necessarily incurred by him in connection with the defense of any pending or threatened action suit or proceeding criminal or civil to which he is or may be made a party by reason of being or having been such trustee director officer_or_employee provided he is adjudicated or determined not to have been negligent or guilty of misconduct in the performance of his duty to the corporation of which he is a trustee director officer_or_employee he is determined to have acted in good_faith in what he reasonably believed to be the best interest of such corporation in any matter the subject of a criminal action suit or proceeding he is determined to have had no reasonable_cause to believe that his conduct was unlawful the determination as to and and in the absence of an adjudication as to by a court of competent jurisdiction the determination as to shall be made by the trustees of the indemnifying corporation acting at a meeting at which a quorum consisting of trustees who are not parties to or threatened with any such action suit or proceeding is present any trustee who is a party to or threatened with any such action suit or proceeding shall not be qualified to vote and if for this reason a quorum of trustees cannot be obtained to vote on such indemnification no indemnification shall be made except as provided for in paragraph b or c of this section b the corporation may pursuant to these articles its regulations or any agreement authorized or a resolution adopted by the voting members at a meeting held for such purpose by the affirmative vote of a majority of the voting members present if a quorum is present indemnify or agree to indemnify such trustee director officer_or_employee against expenses judgments decrees fines penalties or amounts paid in settlement in connection with the defense of any pending or threatened action suit or proceeding criminal or civil to which he is or may be made a party by reason of being or having been such trustee director officer_or_employee provided a determination is made by the trustees in the manner set forth in paragraph a of this section or by a majority of the voting members present at a meeting held for such purpose if a quorum is present a that such trustee director officer_or_employee was not and has not been adjudicated to have been negligent or guilty of misconduct in the performance of his duty to the corporation of which he is a trustee director officer_or_employee b that he acted in good_faith in what he reasonably believed to be the best interest of such corporation and c that in any matter the subject of a criminal action suit or proceeding he had no reasonable_cause to believe that his conduct was unlawful c such indemnification shall not be deemed exclusive of any other rights to which such trustee director officer_or_employee may be entitled under the articles the regulations any agreement any insurance purchased by the corporation vote of members or otherwise by letter dated date respondent ruled that petitioner was exempt from federal_income_tax under sec_501 and that donors may deduct contributions made to petitioner petitioner’s articles of incorporation authorize its trustees to adopt a code of regulations the trustees promptly did so petitioner’s code of regulations creates two classes of members charter members and associate members individuals or organizations chosen by the board_of trustees the club is the sole charter member of petitioner the club elects petitioner’s petitioner’s code of regulations draws careful distinctions between the club and petitioner it provides that the club shall be the only member in the corporation petitioner entitled to vote it requires that petitioner’s trustees must be members in good standing of the club and it requires that each officer of petitioner must be a member of continued board_of trustees at the club’s annual meeting the board_of trustees which could range in size from to members manages the business of petitioner the board_of trustees chooses officers including chairman of the board executive director assistant director secretary treasurer and one or more assistant directors assistant secretaries and assistant treasurers who are responsible for petitioner’s day-to-day affairs the board_of trustees makes decisions for petitioner at monthly meetings the board_of trustees makes expenditure decisions at its meetings petitioner’s code of regulations does not authorize individual officers or members--not even the treasurer--to make expenditure decisions petitioner had officers during the tenure of lawrence c plants hereinafter sometimes referred to as plants who was petitioner’s president4 during its fiscal_year through continued the club the witnesses’ and the parties’ references to membership have been in terms of membership in petitioner and not in the club in discussing questions of control both parties seem to have ignored the fact that the club as petitioner’s only voting member appears to control petitioner also both parties seem to have ignored any question of who controlled the club initially all the officers of petitioner held more-or-less corresponding positions in the club because the record does not include information as to who controlled the club during the years in issue and because the parties do not regard the role of the club as significant in dealing with the issues in the instant case we have determined to ignore the controlling role of the club 89_tc_105 n so stipulated petitioner’s code of regulations continued date and was a member of the board_of trustees from date through date thomas wilkens hereinafter sometimes referred to as wilkens was petitioner’s president from date through date ernest zeve hereinafter sometimes referred to as zeve a former president of petitioner was petitioner’s treasurer during the years in issue zeve died before the trial in the instant case petitioner reported on its forms for the years in issue fundraising revenues expenses net_income and other income as shown in table table fiscal_year fundraising revenues expenses income net gross direct bingo luncheons reverse raffle other events dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total fundraising dollar_figure dollar_figure dollar_figure continued provides for a chairman of the board and for an executive director but not for a president we note that the club had an office of chief barker which apparently was more-or-less equivalent to both president and executive director see supra note other income dollar_figure _________________________________________________________________ fiscal_year fundraising revenues expenses gross direct net_income bingo dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure other events dollar_figure dollar_figure greatest show reverse raffle dollar_figure dollar_figure dollar_figure dollar_figure total fundraising dollar_figure dollar_figure dollar_figure other income dollar_figure _________________________________________________________________ fiscal_year fundraising gross revenues direct expenses net_income bingo golf outing kids bowling for kids other events dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total fundraising dollar_figure dollar_figure dollar_figure other income dollar_figure table shows for each of the years in issue the total amount of petitioner’s reported charitable grants and allocations and how much of this total was to ohio boys town table fiscal_year grants and allocations total to ohio boys town dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure in the mid-1970’s petitioner began renting the puritas party center hereinafter sometimes referred to as the center in cleveland ohio to conduct fundraising by operating bingo_games during and petitioner operated bingo_game sec_2 nights a week at the center from date through date petitioner operated bingo_games in a leased building in elyria ohio the latter building is hereinafter sometimes referred to as the elyria hall from through ross vecchio hereinafter sometimes referred to as vecchio was petitioner’s bingo operator in petitioner’s bingo license was revoked by the ohio attorney general’s office for violations of bingo regulations including improper handling of game receipts and inaccurate record keeping the revocation was overturned on appeal in date vecchio pled guilty to charges of income_tax evasion for stemming from illegal actions in conducting bingo_games he was sentenced to a prison term fined dollar_figure and ordered not to participate in the operation of bingo_games at zeve’s request nick popovic hereinafter sometimes referred to as popovic operated petitioner’s bingo_games at the center and the elyria hall popovic was a member of petitioner but never an officer or member of the board_of trustees of petitioner he operated all of petitioner’s bingo_games during the years in issue popovic is a brother-in-law of vecchio petitioner’s president during each of the years in issue delegated to zeve and popovic the authority and duties incident to the conduct of the bingo_games petitioner’s procedures for the conduct of the bingo_games and for the handling of the proceeds therefrom vested ultimate authority and responsibility with zeve during petitioner’s fiscal and part of fiscal tenth ohio investment hereinafter sometimes referred to as tenth ohio leased the center to p r corporation hereinafter sometimes referred to as p r at a rental of dollar_figure per year and p r subleased the center to petitioner for nights per week for bingo_games at a rental of dollar_figure per year dollar_figure per bingo session during the period in issue p r was owned equally by zeve vecchio angelo vecchio popovic and anthony lanza hereinafter sometimes known as lanza and vecchio was p r’s president lanza is a brother-in-law of vecchio vecchio signed the lease with petitioner petitioner had been leasing the center since the mid-1970’s during the same period ohio boys town5 also paid dollar_figure per zeve was a board member and officer of ohio boys town zeve participated in the conduct of ohio boys town’s bingo_games popovic operated bingo_games on behalf of ohio boys town at the center during the years in issue year to p r to use the center for its bingo_games held nights per week petitioner lost its lease for the center in during and cleveland commercial investment co hereinafter sometimes referred to as cleveland commercial owned the elyria hall cleveland commercial leased the elyria hall to lanza at a rental of dollar_figure per year and lanza subleased the elyria hall to petitioner for nights per week for bingo_games at a rental of dollar_figure per year dollar_figure per session glen snow was president of tenth ohio when petitioner was sublessee of the center and was president of cleveland commercial when petitioner was sublessee of the elyria hall popovic and zeve prepared all of petitioner’s daily yellow bingo sheets which were required by ohio law the daily yellow sheets are designed to show the amounts received from various types of bingo_games and the amounts spent for security at a bingo_game popovic and zeve discussed how much of the proceeds they had collected would be reported on the daily sheets at zeve’s direction popovic created multiple sets of daily sheets and adjusted the revenue and expense amounts so that the net balance would match the subsequent bank_deposits popovic and zeve reported dollar_figure as net receipts from the bingo_games held at the elyria hall from date through date to petitioner and to various state authorities the amounts they reported did match the amounts they deposited to petitioner’s bank account these amounts were incorporated into summary financial reports that zeve presented orally at petitioner’s monthly meetings petitioner’s members unanimously approved these oral financial reports however it turned out that zeve and popovic had understated the net_proceeds by dollar_figure popovic and zeve did not report on the daily yellow bingo sheets the amounts that they had diverted for renovating the elyria hall nor did they inform petitioner that they were diverting bingo receipts for the renovations during the years in issue popovic owned paint and paper place a business in avon lake ohio paint and paper place issued nine invoices to petitioner dated between date and date totaling dollar_figure for paint supplies for renovating the elyria hall all electric contractors inc billed popovic dollar_figure for electrical work on the elyria hall swart signs billed popovic dollar_figure for a variety club bingo sign for the elyria hall axp rental billed popovic dollar_figure for unspecified rentals for the renovation of the elyria hall from date through date popovic paid all or part of these invoices himself with money diverted from petitioner’s bingo_games at zeve’s direction these invoices were neither presented to nor paid_by petitioner nor were popovic’s payments later ratified by petitioner during the years in issue popovic also paid bingo funds as compensation to bingo workers payments to the bingo workers were not authorized or ratified by petitioner in popovic directed the bingo workers to lie to the ohio attorney general’s investigators regarding compensation paid to them the elyria police department conducted an undercover investigation of petitioner’s bingo_games held in elyria between date and date accountants and investigators from the ohio attorney general’s office monitored petitioner’s bingo_games held on date and date while the elyria police officers were monitoring the games popovic and zeve knew the attorney general’s agents were present but did not know about the undercover police investigation when the attorney general’s agents were present police investigators noticed changes in the manner in which the bingo_games were conducted which changes seemed calculated to reduce the receipts from the games the elyria police department officers and the ohio attorney_general agents compared their findings to the report of the receipts made by petitioner and in all cases the report of receipts by petitioner and the findings by the elyria police department and the attorney_general were at variance the receipts found by the elyria police department and the ohio attorney_general being substantially more than those reported by petitioner on date the common pleas court of lorain county ohio issued a warrant on indictment against petitioner for illegal operation of a bingo_game and commanded the lorain county sheriff to arrest petitioner on date the grand jury of lorain county filed an indictment against petitioner for illegal operation of a bingo_game because petitioner did not use all the gross_receipts of the bingo_games for charitable purposes a third degree felony on date the lorain county sheriff received the warrant on date the elyria police department executed a valid search warrant during petitioner’s bingo_game and confiscated its property arrested and incarcerated popovic and closed the bingo_game on date the sheriff arrested petitioner pursuant to the date warrant by serving zeve bills of particulars were filed against petitioner and against popovic on date on date petitioner acting through zeve waived its rights and pleaded guilty to the lesser included offense of falsification a first degree misdemeanor as part of its waiver petitioner agreed never to conduct bingo in state of ohio and to forfeit property monies and bingo supplies to a charity to be selected by agreement of the court and counsel on date a judgment entry of conviction and sentence dollar_figure fine was filed against petitioner petitioner paid the fine and court costs that day on date a judgment entry was filed in petitioner’s case and another case distributing their consensually forfeited property among nine private organizations and the elyria police department on date a judgment entry of conviction and sentence was filed against popovic who had pleaded guilty to the third degree felony of conducting an illegal bingo_game popovic was sentenced to years’ imprisonment and a fine of dollar_figure the imprisonment sentence was suspended and popovic was put on years’ probation jack d maistros hereinafter sometimes referred to as maistros represented popovic during this criminal case maistros was an attorney in the same firm as john climaco hereinafter sometimes referred to as climaco petitioner’s longtime counsel petitioner issued a check for dollar_figure which bore the notation full and final settlement for all attorney fees to climaco on date this check was signed by plants and zeve this payment was authorized by petitioner’s board_of trustees elio zerbini hereinafter sometimes referred to as zerbini represented petitioner during its criminal case on date petitioner paid dollar_figure to zerbini as a retainer for representing it and providing legal advice to zeve in connection with the criminal case this check was signed by plants and wilkens although petitioner’s articles of incorporation authorize it to indemnify an officer for expenses_incurred in defending against actions suits and proceedings petitioner did not expressly authorize any payments to zerbini for legal advice on behalf of zeve the attorney_general of ohio brought a civil suit against petitioner zeve popovic and wilkens on date climaco signed the answer filed on behalf of all four defendants in the civil suit the attorney_general settled the civil case with zeve for dollar_figure and received full payment the attorney_general settled the civil case with popovic for dollar_figure but had not received anything on account of the settlement by the time of the trial in the instant case the court of common pleas found that wilkens-- delegated authority to the defendants nick popovic and ernest l zeve to operate the bingo_games on behalf of the defendant variety club tent no charities inc that he was president of the defendant that he relied on the accuracy of their reports and that he was as careful in the discharge of his duties in overseeing the operation of the games as any reasonable president of a sponsoring_organization would be under the circumstances then and there prevailing the court of common pleas thereupon rendered judgment for wilkens as to petitioner the court of common pleas found that the receipts from the bingo_games that petitioner conducted at the elyria hall were underreported and that the receipts from the games available to be distributed to charity is dollar_figure and ordered petitioner to pay that amount to the clerk of courts so stipulated the judgment entry in the court of common pleas filed date noted the settlements and ordered zeve and popovic each to pay dollar_figure on date petitioner’s board_of trustees authorized a payment of dollar_figure to ohio boys town to set up elyria hall for bingo_games and to buy equipment that ohio boys town could use in operating bingo_games in elyria hall pursuant to this authorization petitioner gave a dollar_figure check dated date to ohio boys town the check was signed by plants and zeve ohio boys town determined that it would not conduct bingo_games at elyria hall it endorsed the check in blank and popovic then endorsed the check in blank on date the check was deposited by ameritrust co to an account at the cuyahoga savings association for each year in issue petitioner filed a form_990 disclosing its income expenses and other organizational and financial information petitioner failed to disclose in its or forms that it was leasing property from p r a corporation with which a principal officer of petitioner was affiliated petitioner failed to disclose on its form_990 that it had paid a retainer for legal services on behalf of zeve on date respondent issued to petitioner a final notice of revocation of the favorable ruling letter retroactive to date the determination was based on a finding that all or part of petitioner’s net_earnings had inured to the benefit of private shareholders or individuals on the same day respondent also issued to petitioner a notice_of_deficiency with respect to its income taxes for its fiscal and ___________________________________ during the years in issue zeve and popovic were insiders with respect to petitioner vecchio was not opinion i status under sec_501 sec_501 provides that an organization described in subsection c shall be exempt from taxation under this subtitle exceptions from this broad rule because of sec_502 relating to feeder_organization relating to prohibited_transactions by certain categories of organizations b relating to unrelated_business_income and various other provisions of the code do not appear to be issues in the instant case in order to be described in sec_501 an organization must meet all of the following criteria it must be both a organized and b operated exclusively9 for certain specified exempt purposes including charitable educational and scientific purposes no part of its net_earnings may inure to the benefit of any private_shareholder_or_individual no substantial part of its activities may consist sec_501 provides in pertinent part as follows sec_501 exemption from tax on corporations certain trusts etc c list of exempt_organizations --the following organizations are referred to in subsection a corporations organized and operated exclusively for charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of any candidate for public_office the later amendment of this provision by sec a of the omnibus budget reconciliation act of publaw_100_203 101_stat_1330 does not affect the instant case exclusively in this context means that there is no nonexempt purpose that is substantial in nature 326_us_279 950_f2d_365 7th cir affg tcmemo_1990_484 324_f2d_633 8th cir affg on this issue 39_tc_93 ndollar_figure of lobbying efforts no part of its activities may constitute intervention or participation in any political campaign on behalf of any candidate for public_office sec_501 and its purpose must not be contrary to a fundamental public policy 461_us_574 see generally 92_tc_1053 these requirements are stated in the conjunctive petitioner’s failure to satisfy any of these requirements would be fatal to its qualification under sec_501 american campaign academy v commissioner t c pincite 39_tc_93 affd on this issue 324_f2d_633 8th cir with a few minor differences the organizations and requirements listed in sec_170 are virtually identical to those described in sec_501 in view of the nearly identical statutory language the courts have applied many of the same standards in interpreting sec_170 and sec_501 see bob jones university v united_states u s pincite in the instant case respondent contends only that petitioner’s net_earnings inured to the benefit of private shareholders or individuals see supra note the parties’ disputes as to exempt status focus on the following whether zeve popovic or vecchio was an insider with respect to petitioner whether any of the following constituted an inurement of petitioner’s net_earnings to an insider-- a diversions of bingo_game proceeds b amounts paid to attorneys climaco and zerbini c a dollar_figure check payable to the order of ohio boys town and d rental fees paid in connection with petitioner’s bingo_games in the center a zeve popovic or vecchio as an insider in order for an organization to qualify for exemption under sec_501 no part of the organization’s net_earnings may inure to the benefit of any private_shareholder_or_individual sec_501 a private_shareholder_or_individual is broadly defined as any person having a personal and private interest in the activities of the organization sec_1_501_a_-1 income_tax regs such private shareholders or individuals are sometimes referred to for convenience as insiders see american campaign academy v commissioner t c pincite 71_tc_158 on opening brief respondent contends that zeve popovic and vecchio were insiders with respect to petitioner however on answering brief respondent refers only to zeve and popovic petitioner contends that zeve popovic and vecchio are not insiders with respect to petitioner we agree with respondent as to zeve and popovic we agree with petitioner as to vecchio the term private_shareholder_or_individual appears at present in sec_170 three places c eight places c d c a vi a four places and b this term has been unchanged since the revenue act of pub l 68th cong 1st sess ch 43_stat_253 the revenue act of pub l 67th cong 1st sess ch 42_stat_227 used the term private stockholder or individual as did the prior revenue acts back to the tariff act of pub l 63d cong 1st sess ch 38_stat_114 the term private stockholder or individual also appears in sec_38 of the tariff act of commonly called the corporation excise_tax act of pub l 61st cong 1st sess ch 36_stat_11 neither of the parties has directed our attention to and we have not found any statutory explanation of any of these terms our examination of the legislative_history of the revenue act of has not turned up any explanation of the shift from stockholder to shareholder we note that the administration’s proposed bill leading to the revenue act of retained the word stockholder while the bill as reported by the house ways_and_means_committee used the word shareholder we note also that the term private stockholder or individual appears in paragraph of sec_2055 and its code predecessor sec_812 while the term private_shareholder_or_individual appears in paragraph of the same sec_2055 we have not found any explanation of the intended difference between stockholder and shareholder nor any reason why stockholder was replaced by shareholder in the revenue act of see 102_tc_338 affd 65_f3d_90 8th cir sec_1_501_a_-1 income_tax regs provides as follows c private_shareholder_or_individual defined the words private_shareholder_or_individual in sec_501 refer to persons having a personal and private interest in the activities of the organization this definition is unchanged from regs art except that the older regulations use individuals and corporation instead of persons and organization respectively art of regs is essentially similar to regs art in general the case law appears to have drawn a line between those who have significant control_over the organization’s activities and those who are unrelated third parties united cancer council inc v commissioner t c __ __ slip op pincite 75_tc_127 zeve zeve a former president of petitioner was petitioner’s treasurer during the years in issue as treasurer he was a member of petitioner’s board_of trustees the parties have stipulated that petitioner’s president during each of the years in issue delegated to zeve and popovic the authority and duties incident to the conduct of the bingo_games and that petitioner’s procedures for the conduct of the bingo_games and for the handling of the proceeds thereof vested ultimate authority and responsibility with zeve as shown supra table bingo accounted for more than percent of petitioner’s gross revenues and about percent of petitioner’s net_income during the years in issue clearly during the years in issue zeve had a significant formal voice in petitioner’s activities generally and had substantial formal and practical control_over most of petitioner’s income we conclude and we have found that zeve was an insider with respect to petitioner during each of the years in issue popovic popovic operated all of petitioner’s bingo_games during the years in issue he did so at zeve’s request petitioner’s president during each of these years delegated to zeve and popovic the authority and duties incident to the bingo_games although popovic was a member of petitioner he never was an officer or member of the board_of trustees popovic did not have any formal voice in petitioner’s activities generally however in his stipulated role as operator of petitioner’s bingo_games he did have some formal control and much practical control_over most of petitioner’s income although the matter is not free from doubt we conclude that it is more_likely_than_not that popovic had enough control to be an insider with respect to petitioner during each of the years in issue we have so found vecchio vecchio was petitioner’s bingo operator from through well before the years in issue as president and one-fifth owner of p r vecchio was involved in petitioner during the years in issue only to the extent of having an interest in the sublessor of the center where petitioner’s bingo_games were being conducted during and part of the rent that petitioner paid to p r dollar_figure per year was less than percent of petitioner’s reported direct bingo expenses supra table on opening brief respondent states several times that vecchio was an insider but the only explanation given is that he is a former president and bingo operator we have found that vecchio had earlier operated petitioner’s bingo_games but do not find in the record evidence that he had been petitioner’s president at any time on answering brief respondent does not even mention vecchio on the basis of the record in the instant case it appears that during the years in issue vecchio did not have any formal voice in petitioner’s activities generally that he did not have any formal control_over any of petitioner’s activities and that he did not have any practical control_over any of petitioner’s activities we conclude and we have found that vecchio was not an insider with respect to petitioner during any of the years in issue we hold in part for respondent and in part for petitioner on this issue b did any of petitioner’s net_earnings inure to zeve or popovic we consider the categories of inurement items seriatim as listed by respondent diverted bingo proceeds respondent contends that zeve and popovic profited from petitioner’s breach of its fiduciary duty to the charitable_trust funds that consisted of the proceeds of the bingo_games and this constitutes an inurement of petitioner’s net_earnings to private individuals petitioner contends that the skimmed bingo proceeds that popovic used to pay for repairs renovations and bingo workers’ compensation did not inure to insiders and inurement involves an intentional conferring of benefits while the instant case involves theft we agree with petitioner’s conclusion zeve and popovic worked together to skim part of the proceeds of the bingo_games that popovic operated for petitioner and to hide this skimming from petitioner’s board_of trustees by falsifying the records of the bingo operations part of the skimmed funds was used for unauthorized repairs and renovations part was used for unauthorized and illegal compensation paid to bingo workers and part went into zeve’s and popovic’s pockets as petitioner puts it on brief zeve and popovic were stealing petitioner’s bingo proceeds pure and simple neither side has directed our attention to any court opinion in the inurement area involving theft from an organization by an insider with respect to that organization and our research has not led us to any such opinion our research has uncovered other places in the current text of the internal_revenue_code_of_1986 in which inures or a variant such as inure or inurement is used all of these uses involve charitable or other types of exempt_organizations most of these uses like that in sec_501 prohibit an improper inurement while some require that an entire item inure to the benefit of the favored organization none of these uses materially assists in our analysis of the circumstances if any in which a theft constitutes an inurement also the regulations do not deal directly with the question before us although our search must be for the meaning of the statutory term inures we may be guided by our understanding of what see o w holmes the theory of legal interpretation continued the congress intended that the term mean or what the congress intended that the term not mean the boundaries of the term inures have thus far defied precise definition as respondent points out petitioner’s suggestion that inurement means the intentional conferring of a benefit cannot be allowed to mean that there is no inurement unless all the organizations’ officers and board members have actual knowledge of and affirmatively act to cause the prohibited benefit by the same token we do not believe that the congress intended that a charity must lose its exempt status merely because a president or a treasurer or an executive director of a charity has skimmed or embezzled or otherwise stolen from the charity at least where the charity has a real-world existence apart from the thieving official we conclude that petitioner had such a real-world existence see supra table sec_1 and and that zeve’s and popovic’s thefts from petitioner were not inurements of petitioner’s net_earnings we hold for petitioner on this issue 2a attorney’s fees--climaco respondent notes that petitioner paid dollar_figure to climaco on date that a complaint was filed against petitioner zeve popovic and wilkens on date and that climaco continued harv l rev we do not inquire what the legislature meant we ask only what the statute means answered the complaint on behalf of petitioner and the three individuals relying on 6_tc_1158 affd 162_f2d_513 10th cir respondent contends that the date payment to climaco was for climaco’s representation in connection with the answer climaco filed to the date complaint and that this constitutes an inurement to zeve and popovic petitioner maintains that the dollar_figure payment to climaco was to compromise climaco’s claim for over dollar_figure in legal fees for matters he had handled over the years unrelated to any criminal proceedings against zeve or popovic and unrelated to the defense of the date civil suit which was not even filed until about 5½ months after the dollar_figure payment we agree with petitioner’s conclusion the period of years in issue ends on date the dollar_figure payment to climaco was made nearly months later respondent contends the payment was for climaco’s work in filing an answer to a suit the complaint in which was filed almost 7½ months after the end of the period before us we conclude that whether the payment was for future services in part to zeve and popovic as respondent contends or for prior unrelated services to petitioner as petitioner contends petitioner’s payment to climaco was not an inurement of petitioner’s net_earnings to any private_shareholder_or_individual for any period in issue in the instant case under these circumstances we do not need to determine which side’s stated view of the facts is more likely to be correct we hold for petitioner on this issuedollar_figure 2b attorney’s fees--zerbini respondent notes that petitioner paid dollar_figure to zerbini on date for zerbini’s representation in the already- unfolding criminal case relying on petitioner’s admission in a trial memorandum and the wichita terminal elevator co doctrine respondent contends that part of this payment was for zerbini’s representation of zeve in the criminal case respondent asserts that petitioner’s payment of legal fees on behalf of its individual members and officers acting in their private capacity constitutes private_inurement on brief petitioner acknowledges that zerbini did provide some legal advice to zeve in conjunction with the proceedings against petitioner but contends that petitioner did not pay zerbini for any legal advice given to zeve petitioner points out that no criminal proceedings were ever instituted against zeve petitioner contends that the payment to zerbini was merely one of the ordinary and necessary expenses made in we do not make any determination or state any conclusion in the instant opinion as to how climaco’s joint representation of petitioner zeve and popovic in the civil_proceeding might affect petitioner’s tax status for years after the last of the years in issue in the instant case furtherance of petitioner’s charitable purposes and thus does not constitute any part of its ‘net’ earnings we agree with respondent unlike the situation as to the payment to climaco the subject payment to zerbini was made during the last of the years in issue and was made on account of zerbini’s services in a criminal proceeding that had gone to indictment at least against petitioner during the last of the years in issue thus the zerbini payment differs from the climaco payment in a critical respect as we have supra noted in the findings_of_fact petitioner’s articles of incorporation provide that petitioner shall indemnify a trustee or officer against expenses_incurred in connection with defense of any pending or threatened action to which he is or may be made a party by reason of the person being a trustee or officer but only if three listed conditions have been satisfied as follows the person was determined not to have been negligent or guilty of misconduct toward petitioner the person was determined to have acted in good_faith and in a criminal proceeding the person was determined to have had no reasonable_cause to believe that the person’s conduct was unlawful these articles further provide that either petitioner or its voting members see supra note may so indemnify or agree to indemnify provided a determination is made by the trustees or by a majority of the voting members that all three of the listed conditions have been satisfied art ninth b petitioner’s amended trial memorandum filed at the trial states that plants will testify as follows that the dollar_figure paid to elio zerbini esq represented payment for legal services rendered to petitioner and its treasurer ernie zeve in conjunction with the criminal proceedings that petitioner was authorized to pay for said legal services rendered to ernie zeve this same memorandum states as follows in the summary of facts portion although respondent has not specifically stated that it believes that the payment of legal fees to elio zerbini esq constituted prohibited private_inurement respondent has also questioned the payment of dollar_figure to elio zerbini by check no dated date in discovery in this action as that payment represents payment for legal services rendered to petitioner and to petitioner’s treasurer ernie zeve in conjunction with the criminal charges against petitioner described above that payment also constituted an ordinary necessary and reasonable expense of petitioner made in furtherance of its purposes finally this same memorandum states as follows in the expected witnesses portion elio zerbini esq who will testify that he is an attorney at law who represented petitioner in the lorain county court of common pleas upon the criminal charge of failing to use all of the receipts of petitioner’s bingo_games for charitable purposes or permissible expenses and that the dollar_figure which petitioner paid to him represented legal fees for his representation of petitioner only the parties stipulated that zerbini represented zeve as well as petitioner in the criminal case plants testified that the dollar_figure payment to zerbini was solely for zerbini to represent petitioner in the criminal case and that petitioner did not pay zerbini to represent zeve in the criminal case this is contrary to petitioner’s representations as to the facts as made in petitioner’s amended trial memorandum petitioner did not make any of the determinations that its articles of incorporation require in considerable procedural and substantive detail see supra in the findings_of_fact before petitioner may indemnify or agree to indemnify zeve for the criminal case expenses petitioner represented in the amended trial memorandum that zerbini would testify that petitioner’s dollar_figure payment represented legal fees for his representation of petitioner only petitioner did not call zerbini as a witness in light of the fact that petitioner created the uncertainty in the record herein as to whether it had paid zerbini in part to represent zeve in the criminal proceeding it should have been obvious that it was important to clarify the matter petitioner seemed to recognize this by listing zerbini in the amended trial memorandum and describing zerbini’s expected testimony on this point in the final analysis petitioner chose not to call zerbini and he did not testify we are entitled to and we do infer that if zerbini had testified then his testimony would have been unfavorable to petitioner on this issue o’dwyer v commissi266_f2d_575 4th cir affg 28_tc_698 208_f2d_903 3d cir affg a memorandum opinion of this court dated date wichita terminal elevator co v commissioner t c pincite petitioner contended at trial and contends on brief that it could not have admitted that it paid zerbini to represent zeve as well as itself because respondent filed no requests for admissions in this action as we explained at trial when respondent offered petitioner’s trial memorandum into evidence although petitioner’s statements in the trial memorandum are not admissions in the sense of rule tax_court rules_of_practice and procedure those statements are admissions in the sense of fed r evid d those statements are not excludable as hearsay they are relevant and they may be received into evidence unless they are excludable for some other reason petitioner has not shown another reason for exclusion we received the statements and have described supra their effect on our analysis we conclude from the foregoing that it is more_likely_than_not that petitioner’s payment of dollar_figure to zerbini was to secure zerbini’s representation of both zeve and petitioner we have so found petitioner did not follow the procedure prescribed by its articles of incorporation for indemnifying an officer thus the net effect of the transaction was that petitioner paid a private expense of zeve we conclude that this constitutes an inurement of petitioner’s net_earnings to a private_shareholder_or_individual in petitioner’s fiscal we hold for respondent on this issue check to ohio boys town petitioner gave a dollar_figure check to ohio boys town ohio boys town endorsed the check in blank popovic endorsed the check in blank ameritrust co deposited the check the record does not show who actually received the money but both sides assume that popovic did it appears that the check or the proceeds of the check should have gone back to petitioner the record does not show why the money did not go back to petitioner respondent contends that the dollar_figure was not a charitable_contribution by petitioner but rather was an inurement to popovic but any taking by popovic in this context would have been an unauthorized taking essentially a theft similar to the bingo proceeds skimming that popovic and zeve engaged in for the reasons set forth supra under diverted bingo proceeds we conclude that such a diversion of the dollar_figure check to ohio boys town is not an inurement of net_earnings we hold for petitioner on this issue bingo rental payments for the center respondent contends that petitioner’s fiscal and payments of dollar_figure per bingo session to p r as rental for the center constitute inurements of net_earnings to zeve and popovic who were part owners of p r petitioner maintains that it had to pay rent for a hall to conduct its bingo_games and contends that under ohio law the dollar_figure per session that it paid was a reasonable rent we agree with respondent an organization’s payment of reasonable rent to an insider for the organization’s use of the insider’s property would not constitute inurement of net_earnings but payment of an excessive_amount in the form of rent would 412_f2d_1197 272_f2d_168 5th cir affg 30_tc_642 dollar_figure whether the payment in question exceeds a reasonable rental is a question of fact 733_f2d_1381 10th cir 410_f2d_615 6th cir affg on this issue and revg on another issue tcmemo_1967_183 during petitioner’s fiscal and part of fiscal petitioner paid dollar_figure per bingo session to p r to rent the center for bingo fundraising we have held that zeve and popovic are insiders in particular with regard to petitioner’s bingo fundraising activities zeve and popovic each owned percent of p r if petitioner was paying more than reasonable rent to to the same effect is bramson v commissioner tcmemo_1986_273 p r for the center then it appears that there is inurement of petitioner’s net_earnings to zeve and popovicdollar_figure the record includes practically no evidence as to the reasonableness of the dollar_figure rental for the center petitioner directs our attention to only two items as follows under section a of the ohio revised code a rental rate of dollar_figure per session is a reasonable rate for a bingo hall tr and in the decision of the lorain county court of common pleas in the civil_action ex aw at p the court expressly allowed a deduction of dollar_figure per session for the rental of petitioner’s bingo hall the elyria hall a ohio statute the cited ohio statute section a ohio revised code does not provide that dollar_figure petitioner contends that the dollar_figure rent is reasonable petitioner does not contend that the existence of p r as a corporation or the fact that zeve and popovic together have only a minority interest in p r affects the determination of whether there is an inurement of petitioner’s net_earnings to zeve and popovic sec ohio revised code provided in pertinent part as follows for the years in issue sec a a charitable_organization that conducts a bingo_game shall conduct the bingo_game on premises owned by the charitable_organization premises owned by another charitable_organization and leased from that charitable_organization for a rental rate not in excess of two hundred fifty dollars per bingo session or premises leased from a person other than a charitable_organization for a rental rate that is not more than is customary and reasonable for premises that are similar in location size and quality but not in excess of two hundred fifty dollars per bingo session continued per bingo session is a reasonable rate for a bingo hall rather it provides that a charitable_organization is not permitted to pay more than is customary and reasonable for premises that are similar in location size and quality with an absolute cap of dollar_figure per bingo session it remains the situation under the statute that a dollar_figure per bingo session rental would be forbidden if that exceeds the amount that is customary and reasonable for premises that are similar in location size and quality the evidence of the cited statute does not make it more likely that the dollar_figure rental payments for the center were reasonable rental payments than would be the case if we did not have the statute thus although the statute is an interesting part of the background by itself the statute does not even rise to the level of being relevant to the issue of whether the dollar_figure rental payments for the center were reasonable rental payments fed r evid continued e whoever violates division a of this section is guilty of illegally conducting a bingo_game a felony of the third degree whoever violates division a or or b or c of this section is guilty of a minor misdemeanor if the offender has previously been convicted of a violation of division a or or b or c of this section a violation of division a or or b or c of this section is a misdemeanor of the first degree later amendments of this provision changing the dollar_figure amounts to dollar_figure do not affect the years in issue b the elyria hall it may be that the determination of the lorain county court of common pleas in the civil_action is a determination that or at least evidence that dollar_figure is a reasonable rental for the elyria hall if it were coupled with evidence as to the comparative location size and quality of elyria hall and the center then this evidence could well provide a basis for a finding as to the reasonableness of the dollar_figure rental payments for the center however we have not found and the parties have not directed our attention to any such connecting bits of evidence in the record in the instant case accordingly we conclude that the record in the instant case does not provide any basis for concluding that the dollar_figure rental payments for the center were or were not in excess of a reasonable rental thus petitioner has failed to carry its burden of proving that these payments did not constitute an inurement of petitioner’s net_earnings to zeve and popovic during petitioner’s fiscal and fiscal we hold for respondent on this issue conclusion as a result of our holdings as to the payments to zerbini in petitioner’s fiscal and the payments for the center in petitioner’s fiscal and we conclude that there were inurements of petitioner’s net_earnings to insiders in each of the years in issue petitioner does not contend that these inurements should be treated as applying to only parts of these years we hold for respondent that petitioner violated the inurement prohibition in sec_501 in each of the years in issue ii retroactivity of respondent’s revocation of the prior favorable ruling letter issued to petitioner petitioner contends that under sec_601_201 statement of procedural rules it was improper for respondent to revoke the prior favorable ruling letter retroactively to date respondent relies on the broad statutory discretion under sec_7805 and contends that petitioner operated in a manner materially different from that originally represented thus justifying the retroactivity of the revocation we agree with respondent the supreme court has held that respondent has broad discretion under sec_7805 b and its predecessor in sec_7805 provides as follows sec_7805 rules and regulations b retroactivity of regulations or rulings --the secretary may prescribe the extent if any to which any ruling or regulation relating to the internal revenue laws shall be applied without retroactive effect continued deciding to revoke a ruling retroactively and that such a determination is reviewable by the courts only for abuse of that discretion 353_us_180 see 381_us_68 see generally 85_tc_743 affd 799_f2d_903 4th cir more recently in a different but analogous setting we described review of exercise of discretion as follows whether the commissioner has abused his discretion is a question of fact 92_tc_641 82_tc_989 in reviewing the commissioner’s actions however we do not substitute our judgment for the commissioner’s nor do we permit taxpayers to carry their burden_of_proof by a mere preponderance of continued this provision was extensively revised by sec_1101 of the taxpayer bill of right sec_2 publaw_104_168 110_stat_1452 effective for regulations which relate to statutory provisions enacted after date and so does not affect the instant case we note that present sec_7805 provides as follows sec_7805 rules and regulations b retroactivity of regulations -- application to rulings --the secretary may prescribe the extent if any to which any ruling including any judicial decision or any administrative determination other than by regulation relating to the internal revenue laws shall be applied without retroactive effect the evidence buzzetta construction corp v commissioner t c pincite 91_tc_1079 70_tc_1001 taxpayers are required to clearly show that the commissioner’s action was arbitrary capricious or without sound basis in fact 743_f2d_781 11th cir mailman v commissioner t c pincite 34_tc_1070 96_tc_204 petitioner’s application_for the favorable ruling letter that it received from respondent represented that no part of its net_income would inure to the benefit of any private_shareholder_or_individual petitioner’s articles of incorporation are to the same effect but reserve the exceptions that it is permitted to pay reasonable_compensation for service and make payments and distributions in furtherance of its charitable purposes on the basis of a record which is woefully inadequate on these particular points we have held that a there was an inurement in petitioner’s fiscal when petitioner paid zerbini to provide legal services to zeve and b there were inurements in petitioner’s fiscal and because petitioner failed to carry its burden of proving that it did not overpay p r owned percent by zeve and percent by popovic for renting the center our holdings on inurement in the instant case are in effect holdings that in each of the years in issue petitioner operated in a manner materially different from that originally represented within the meaning of sec_601_201 statement of procedural rules we note that if the revocation which occurred years after the last of the years in issue had been made prospective only then the revocation would have been little more than a meaningless act we conclude that the retroactivity of the revocation is not an abuse_of_discretion when tested by sec_7805 and the retroactivity is not an abuse_of_discretion when tested by sec_601_201 statement of procedural rules see capitol federal savings loan v commissioner t c pincite- we hold for respondent on this issue to take into account the foregoing and petitioner’s concession noted supra in note decision will be entered for respondent
